Citation Nr: 0105637	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-11 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the veteran's August 1998 request for waiver of 
recovery of an overpayment of VA compensation benefits was 
timely filed.

(The Board notes that the veteran's appeals for 38 U.S.C.A. 
§ 1160 benefits and service connection for lipomas are 
addressed in a separate decision of the Board issued this 
date under docket number 99-11 766A.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 decision by the Department of 
Veterans Affairs (VA) Debt Management Center, in St. Paul, 
Minnesota, which determined that a request for a waiver had 
not been timely filed.  The case has been certified to the 
Board by the VA Regional Office (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  By computer generated letter dated January 23, 1997, VA 
Debt Management Center advised the veteran of an overpayment 
of compensation benefits in the original amount of 
$19,322.07, and provided the veteran's appellate rights, 
which included the 180-day time period for filing an 
application requesting a waiver of recovery of all or part of 
the overpayment.

2.  The VA Debt Management Center did not mail the January 
23, 1997 letter to the veteran's most recent address of 
record, but, rather, to a wrong address.

3.  The veteran did not receive the RO's January 23, 1997 
written notification of indebtedness and time limit to 
request waiver due to error on the part of VA.

4.  The veteran submitted a request for waiver of recovery of 
the overpayment at issue within 180 days of his actual notice 
of the amount of the indebtedness and the time limit to 
request waiver thereof.


CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of 
compensation benefits was timely filed.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963(b)(2), 3.1(q) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a request for waiver of recovery 
of an overpayment of any benefits made under laws 
administered by VA shall only be considered if the request is 
made within 180 days following the date of a notice of 
indebtedness by VA to the debtor.  The 180-day period may be 
extended if the individual requesting waiver demonstrates 
that, as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in receipt by the debtor 
of the notification of indebtedness beyond the time 
customarily required for mailing, including forwarding.  If 
the requester does substantiate that there was such a delay 
in receipt of the notice of indebtedness, the 180-day period 
shall be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  See 38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b)(2).

The record shows that the veteran was incarcerated in a penal 
institution for conviction of a felony in January 1995.  The 
RO issued a letter addressed to the veteran on January 10, 
1997 stating that since the veteran had been incarcerated 
since January 1995 his compensation benefits would be reduced 
effective from March 1995.  The letter indicated that the 
adjustment had resulted in an overpayment of benefits and 
that VA would notify the veteran shortly of the exact amount 
of the overpayment as well as provide information about 
repayment.  This January 10, 1997 letter was initially mailed 
to the veteran's former address of record, in Des Moines, 
Iowa.  The letter was returned to the RO by the United States 
Post Office as undeliverable on January 16, 1997.  The RO 
resent the letter to the veteran care of the Mount Pleasant 
Correctional Facility on January 25, 1997.  

The VA Debt Management Center, in St. Paul, Minnesota, 
addressed to the veteran a computer generated letter dated 
January 23, 1997.  This letter indicated that an overpayment 
of $19,322.07 had been created.  This letter listed the 
veteran's appellate rights, which included the 180-day time 
period for filing an application requesting a waiver of 
recovery of all or part of the overpayment.  The January 23, 
1997 computer generated letter was mailed to the veteran's 
former address of record, in Des Moines, Iowa.  This was the 
same address that had been on the January 10, 1997 letter 
that had been returned to the RO as undeliverable a few days 
earlier.  The record does not reveal that a copy of the 
computer generated letter was ever remailed to the veteran's 
correctional facility or to any other address at which the 
veteran would receive such letter.

No further correspondence referring to an overpayment was 
mailed to the veteran prior to his release from 
incarceration.  

The veteran was released from incarceration in August 1998.  
In correspondence received from the veteran's representative 
on August 31, 1998, a request for waiver of recovery of the 
overpayment of compensation benefits was made.

The veteran appeared before a hearing officer at the RO in 
July 1999.  The veteran testified that while he was 
incarcerated he never received notice of an overpayment of VA 
compensation benefits, nor notice of his right to submit a 
waiver request within 180 days.  He asserted that he did not 
receive any mail from VA whatsoever during his incarceration.  
At the hearing the veteran submitted two lay statements from 
fellow inmates who vouched that the veteran had received no 
mail from VA during his incarceration.

As noted above, a request for waiver of the debt was made on 
the veteran's behalf to VA in August 1998.  This request was 
clearly made in excess of 180 days after issuance of the 
computer generated notice addressed to the veteran on January 
23, 1997, by VA Debt Management Center, St. Paul, Minnesota.  
However, the evidence of record indicates that the veteran 
did not receive this letter due to VA error.  The notice of 
overpayment and appellate rights was sent to a nonfunctional 
address.  This is demonstrated by the fact that a letter sent 
to the veteran several weeks earlier to the same address by 
the Des Moines, Iowa RO was returned as undeliverable.  There 
is no indication that any further attempts were made to 
contact the veteran about the overpayment after the VA Debt 
Management Center, St. Paul, Minnesota sent the computer-
generated letter to the nonfunctional address.

Notice means written notice sent to a VA benefits payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).  As 
such, the record does not establish that the veteran was 
provided notice of the overpayment and the time limit for his 
right to request waiver of the overpayment in January 1997.  
As noted above, under the applicable regulation, 38 C.F.R. § 
1.963(b)(2), an extension of the 180-day filing period may be 
made when there is VA error which affects the veteran's 
ability to submit a request for waiver of the overpayment in 
a timely manner.  

The record indicates that the veteran became aware of the 
overpayment amount and the need to submit a request for a 
waiver following release from incarceration in August 1998.  
The record further shows that a request for waiver of 
recovery of the indebtedness was made on the veteran's behalf 
in August 1998.  

There was error made by VA which prevented the veteran from 
receiving notification of the indebtedness in January 1997.  
Such failure to provide notice affected the veteran's ability 
to submit a request for waiver of the overpayment prior to 
August 1998.  Since the record indicates that a request for 
waiver was made within 180 days of notice of the indebtedness 
and his right to request waiver, the Board finds that the 
request for waiver of recovery of the overpayment at issue 
was timely filed.


ORDER

As the veteran's application for waiver of recovery of an 
overpayment of compensation benefits was timely filed, the 
appeal, to this extent, is granted.


REMAND

Since the veteran's request for a waiver of recovery of his 
overpayment of disability compensation benefits was timely 
filed, the Committee must consider whether the veteran is 
entitled to such a waiver.

In light of the foregoing, this case is hereby REMANDED to the 
agency of original jurisdiction for the following action:

1.  The RO should send the veteran 
another Financial Status Report (FSR) 
form at his most recent address of 
record, and request that he complete the 
form by providing information as to his 
current financial status, and return the 
form to VA in a timely manner.  

2.  Following the above action, the 
Committee on Waivers and Compromises 
(Committee) should again review the 
veteran's claim for a waiver.  If the 
Committee denies the veteran's claim, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case which contains the 
laws and regulations pertinent to the 
adjudication of a request for a waiver of 
recovery of an overpayment of 
compensation benefits.  If fraud, 
misrepresentation and bad faith are not 
found, the supplemental statement of the 
case must contain a listing of the 
factors making up equity and good 
conscience and an explanation as to why, 
in the veteran's case, denial of a waiver 
would not be against equity and good 
conscience.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No other 
action is required of the appellant until he receives further 
notice.  By this remand, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 

